                                                                            United States District Court
                                                                              Southern District of Texas
                      UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF TEXAS                                ENTERED
                         CORPUS CHRISTI DIVISION                                 June 29, 2020
                                                                              David J. Bradley, Clerk




UNITED STATES OF AMERICA                   §
                                           §
versus                                     §         Case No. 2:20−mj−01312
                                           §
Jonathan Darus Collier                     §


            ORDER APPOINTING FEDERAL PUBLIC DEFENDER


        The above Defendant has testified under oath or has otherwise satisfied this
Court that he or she is financially unable to employ counsel, and does not wish to
waive counsel. Because the interests of justice so require, the Federal Public Defender
of this District is hereby appointed, pursuant to the provisions of the Criminal Justice
Act, to represent said Defendant in this case.
      Preliminary and Detention Hearings are scheduled for 7/2/2020 at 9:30 AM.
Defendant speaks English and will not need an interpreter.
      Counsel will be notified electronically via CM/ECF.

      ORDERED the 29th of June 2020.
